Kothrock, J.
— This is a proceeding under section 440 of the Code, in which it is sought to sever certain territory from the corporate limits of the town of Center Point. It presents substantially the same questions which were presented in the case of McKean v. The City of Mount Vernon, ante, 307, determined at this term, with the exception that in this case the territory sought to be stricken from the town has not been laid out into blocks, lots, streets and alleys. In the former case it was held that the statute authorizing these proceedings applied to any part of the territory embraced within the corporate limits of a city or town, regardless of whether it was laid out and platted into blocks, lots, streets and alleys. Following the decision in that case, the judgment and order in the case at bar must be
Akeirmed.